SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1081
CAF 12-00125
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF KYLEE H.
----------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL           MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

TIMOTHY H., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


LEGAL ASSISTANCE OF WESTERN NEW YORK, INC./SOUTHERN TIER LEGAL
SERVICES, OLEAN (JESSICA L. ANDERSON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

STEPHEN J. RILEY, OLEAN, FOR PETITIONER-RESPONDENT.

WENDY A. TUTTLE, ATTORNEY FOR THE CHILD, OLEAN, FOR KYLEE H.


     Appeal from an order of the Family Court, Cattaraugus County
(Larry M. Himelein, J.), entered January 4, 2012 in a proceeding
pursuant to Family Court Act article 10. The order, among other
things, adjudged that respondent had neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Raygen D. (___ AD3d ___ [Nov. 9,
2012]).




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court